Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 06/28/2021.  Claims 1-20 has/have been presented for examination.  Claims 1-20 has/have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bressanutti (Pub. No.: 2015/0379846 A1).
1) In regard to claim 1, Bressanutti discloses the claimed smoke detector (fig. 1: 10), comprising:
a housing defining a chamber for receiving ambient materials (fig. 1: 12);
an emitter configured to emit light into the chamber (fig. 1: 22);

a controller (fig. 1: 16) configured to receive output signals from the receiver and determine whether a current condition of the chamber indicates a need to trigger an alarm (¶0066), wherein the smoke detector comprises only one emitter and only one receiver (fig.  1).

2) In regard to claim 3 (dependent on claim 1), Bressanutti further disclose the smoke detector of claim 1, wherein the ambient materials comprise air and smoke and non-smoke particles carried by the air (fig. 1: 12a).

3) In regard to claim 10 (dependent on claim 1), Bressanutti further disclose the smoke detector of claim 1, wherein the controller is configured to determine whether the current condition of the chamber indicates a need to trigger an alarm in satisfaction of UL 217-8 requirements (it is inherent a device would satisfy UL requirements, in order to receive UL listing).

4) In regard to claim 11 (dependent on claim 1), Bressanutti further disclose the smoke detector of claim 1, wherein the controller is configured to determine whether the current condition of the chamber indicates a need to trigger an alarm in satisfaction of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bressanutti (Pub. No.: 2015/0379846 A1) in view of Stell (Pat. No.: 7,969,296 B1).
1) In regard to claim 2 (dependent on claim 1), Bressanutti disclose the smoke detector of claim 1.
Bressanutti does not explicitly disclose the controller determines whether the current condition is a fast fire or a slow fire.
However, Stell discloses it has been known for a smoke detector controller to determine whether a fire is a fast fire or a slow fire (fig. 6 and col. 9, lines 60-64).

One skilled in the art would be motivated to modify Bressanutti as described above in order to provide an efficient,  reliable, accurate and early fire detection smoke detector, as taught by Stell (col. 1, lines 65-67).
 
2) In regard to claim 4 (dependent on claim 1), Bressanutti disclose the smoke detector of claim 1.
Bressanutti does not explicitly disclose the controller monitors a time increment between a first output signal threshold and a second output signal threshold to determine whether a current condition of the chamber indicates a need to trigger an alarm.
However, Stell discloses it has been known for a smoke detector controller to monitor a time increment between a first output signal threshold and a second output signal threshold to determine whether a current condition of the chamber indicates a need to trigger an alarm (col. 8, lines 45-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the smoke detector controller of Bressanutti to monitor time increments to determine if an alarm should be triggered, as taught by Stell.


3) In regard to claim 5 (dependent on claim 4), Bressanutti and Stell further disclose the smoke detector of claim 4, wherein the first output signal threshold is 0.5 percent obscuration per foot (% obs/ft.) and the second output signal threshold is 1.25 % obs/ft (Stell figure 6 shows a fire rate may be determined by obscuration, thus, it is obvious to one of ordinary skill in the art the above limitations may be determined based on trial and error).

4) In regard to claim 6 (dependent on claim 4), Bressanutti and Stell further disclose the smoke detector of claim 4, wherein when the time increment is less than sixty (60) seconds, the controller triggers an alarm when an output signal of 1.5 % obs/ft. is received (Stell figure 6 shows a fire rate may be determined by obscuration, thus, it is obvious to one of ordinary skill in the art the above limitations may be determined based on trial and error).

5) In regard to claim 7 (dependent on claim 6), Bressanutti and Stell further disclose the smoke detector of claim 6, wherein the time increment suggests the current condition is a fast fire (Stell fig. 6 and col. 9, lines 60-64).



7) In regard to claim 9 (dependent on claim 8), Bressanutti and Stell further disclose the smoke detector of claim 8, wherein the time increment suggests the current condition is a slow fire (Stell fig. 6 and col. 9, lines 60-64).

8) In regard to claim 12, claim 12 is rejected and analyzed with respect to claim 4 and the references applied. 

9) In regard to claim 13 (dependent on claim 12), claim 13 is rejected and analyzed with respect to claim 2 and the references applied.

10) In regard to claim 14 (dependent on claim 12), claim 14 is rejected and analyzed with respect to claim 5 and the references applied.

11) In regard to claim 15 (dependent on claim 12), claim 15 is rejected and analyzed with respect to claim 6 and the references applied.



13) In regard to claim 17 (dependent on claim 12), claim 17 is rejected and analyzed with respect to claim 8 and the references applied.

14) In regard to claim 18 (dependent on claim 17), claim 18 is rejected and analyzed with respect to claim 9 and the references applied.

15) In regard to claim 19 (dependent on claim 12), claim 19 is rejected and analyzed with respect to claim 10 and the references applied.

16) In regard to claim 20 (dependent on claim 12), claim 20 is rejected and analyzed with respect to claim 11 and the references applied. 

Response to Arguments
Applicant's arguments filed on 06/28/2021 have been fully considered but they are not persuasive. 
As to claims 1-20, on page 5 of applicant’s response, applicant argues:
	
“Neither Bressanutti nor Stell provide an angular distance between the emitter and the receiver of less than 90°, which generates the required back scatter effect.
The Examiner relies on FIG. 1 (reproduced below) of Bressanutti to provide such limitation; however, as shown below, the angular distance between the emitter 22 and the receiver 24 is greater than 90°, which generates a forward scatter effect (not a back scatter effect, as required by independent claim 1).”

The examiner respectfully disagrees with applicant’s argument, because Bressanutti discloses in ¶0049 the emitter angle may be seventy degrees and the receiver angle may be seventy degrees. Hence, the angle between the emitter and receiver would be forty degrees which reads on the claim limitation of less than ninety degrees. Thus, applicant arguments are not persuasive and the rejection is maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.